UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1620


CAMERON JIBRIL THOMAZ,

                Plaintiff – Appellant,

          v.

IT'S MY PARTY, INCORPORATED, d/b/a I.M.P., Incorporated,

                Defendant – Appellee,

          and

SETH HURWITZ,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00009-JCC-TRJ)


Submitted:   November 27, 2013             Decided:   December 20, 2013


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey L. Marks, Lauren T. Rogers, KAUFMAN & CANOLES, PC,
Norfolk, Virginia, for Appellant. L. Barrett Boss, S. Rebecca
Brodey, COZEN O’CONNOR, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cameron       Jibril    Thomaz        appeals    the    district     court’s

order       granting    the     Appellee’s          motion    and    dismissing     Thomaz’

complaint alleging breach of contract pursuant to Fed. R. Civ.

P. 12(b)(6).           We review de novo a district court’s dismissal

under       Rule    12(b)(6),     accepting           factual       allegations     in    the

complaint as true and drawing all reasonable inferences in favor

of    the    nonmoving       party.        Kensington        Volunteer   Fire     Dep’t    v.

Montgomery Cnty., 684 F.3d 462, 467 (4th Cir. 2012).                            To survive

a    Rule    12(b)(6)    motion       to    dismiss,     a     complaint     must   contain

sufficient “facts to state a claim to relief that is plausible

on its face.”           Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).       Moreover, in ruling on a motion to dismiss, “a court

may consider documents attached to the complaint or the motion

to dismiss so long as they are integral to the complaint and

authentic.”           Kensington, 684 F.3d at 467 (internal quotation

marks and citation omitted).

               In addition, “[w]e are not limited to evaluation of

the    grounds        offered    by    the      district       court    to   support      its

decision,       but    may    affirm       on   any    grounds       apparent     from    the

record.”           United States v. Smith, 395 F.3d 516, 519 (4th Cir.

2005).       We have thoroughly reviewed the record and the relevant

legal authorities and conclude that the district court did not



                                                2
err   in   dismissing   Thomaz’   claim    for   breach      of   contract   for

failure to state a claim upon which relief could be granted.

            Accordingly, we affirm the district court’s order.                We

dispense    with     oral   argument   because        the    facts   and   legal

contentions    are   adequately   presented      in    the   materials     before

this court and argument would not aid in the decisional process.



                                                                       AFFIRMED




                                       3